Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectus of United Continental Holdings, Inc. for the registration of Common Stock, Debt Securities, Depositary Shares, Guarantees of Debt Securities, Preferred Stock, Stock Purchase Contracts, Stock Purchase Units, Subscription Rights, and Warrants, and of United Airlines, Inc. for the registration of Debt Securities and Guarantees of Debt Securities, and to the incorporation by reference therein of our reports dated February20, 2015, with respect to the consolidated financial statements and schedule of United Continental Holdings, Inc. and United Airlines, Inc., and on United Continental Holdings, Inc.’s effectiveness of internal control over financial reporting as of December31, 2014, included in their Annual Report (Form 10-K) for the year ended December31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP Chicago, IL April 23, 2015
